Opinion by
Cline, J.
It appeared that the fur skins were not capable of being marked. They were packed in a second-hand wooden box covered with burlap. The case was marked “U. S. S. R.” and the burlap was marked “Austria.” The country of origin of the skins was Austria. It was found that the wooden case was the immediate container of the fur skins. As neither the case nor the skins were legally marked when imported the protest was overruled. Givaudan v. United States (22 C. C. P. A. 115, T. D. 47104) followed. Arden v. United States (C. D. 25) cited.